DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(a)-(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The instant application claims priority to Japanese Application 2021-002298, filed January 8, 2021. 

Information Disclosure Statement
The Applicant's submission of the Information Disclosure Statement dated September 29, 2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. A copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant office action. 

Specification
The disclosure is objected to because of the following informalities.  
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2006/0248520 by Kawabata et al. (hereinafter referred to as “Kawabata”).
Regarding claims 1, 14, and 15, taking claim 1 as representative, Kawabata discloses: 
an information processing device, method, and non-transitory computer-readable recording medim comprising: a memory; and a processor coupled to the memory and configured to (Kawabata discloses, at ¶ [0081], a processor and memory, which discloses an information processing device. Kawabata also discloses, at ¶ [0022], a method and non-transitory recording medium.);
detect an access pattern according to which a memory reference instruction in a first loop process to be executed posterior to a second loop process accesses first data elements in the memory every loop iteration (Kawabata discloses, at ¶ [0096], detecting whether arrays are referenced in a loop, which discloses detecting an access pattern. As disclosed at ¶ [0133], the loop is to be executed after a loop in which a prefetch instruction is inserted.), and 
insert a prefetch instruction to the second loop process based on the access pattern, the prefetch instruction being an instruction to transfer at least one of the first data elements from the memory to a first sector of a cache memory, the at least one of the first data elements transferred to the first sector of the cache memory being never cached out by a second data element different from each of the first data elements (Kawabata discloses, at ¶ [0133], inserting a prefetch instruction that causes data elements to be cached and not removed.).

Regarding claim 2, Kawabata  discloses the elements of claim 1 discussed above. Kawabata also discloses: 
wherein the prefetch instruction is one of the following instructions: a first instruction to transfer, from the memory to the cache memory third data elements corresponding to indexes calculated in the first loop process among the first data elements that are elements of a table (Kawabata discloses, at ¶ [0133], inserting a prefetch instruction that causes data elements to be cached, wherein the elements are elements of an array, i.e., table, according to the indices calculated.), 
a second instruction to transfer, from the memory to the cache memory, all the first data elements that are the elements of the table (Kawabata discloses, at ¶ [0133], inserting a prefetch instruction that causes data elements to be cached, wherein the elements are elements of an array, i.e., table.), and 
a third instruction to transfer, from the memory to the cache memory, each of the first data elements aligned contiguous to each other in the memory or each of the first data elements aligned at a regular interval in the memory (Kawabata discloses, at ¶ [0133], inserting a prefetch instruction that causes sequential data elements to be cached.).

Regarding claim 3, Kawabata  discloses the elements of claim 2 discussed above. Kawabata also discloses: 
wherein the access pattern is a table access in which the first data elements that are the elements of the table stored in the memory are accessed (Kawabata discloses, at ¶ [0133], accessing elements of an array, i.e., table, stored in memory.),
wherein the second loop process is a process in which the index of the table is calculated (Kawabata discloses, at ¶ [0133], the row index is calculated in the outer loop, i.e., the second loop.), and 
wherein the processor is configured to insert the first instruction to the second loop process (Kawabata discloses, at ¶ [0133], inserting a prefetch instruction into the outer loop, i.e., the second loop.).

Regarding claim 4, Kawabata  discloses the elements of claim 2 discussed above. Kawabata also discloses: 
wherein the access pattern is a table access in which the first data elements that are the elements of the table stored in the memory are accessed, or a pool access in which a data element pointed to by a pointer in a pool area reserved in the memory is accessed (Kawabata discloses, at ¶ [0133], accessing elements of an array, i.e., table, stored in memory.), and 
wherein the processor is configured to insert the second instruction to the second loop process (Kawabata discloses, at ¶ [0133], inserting a prefetch instruction into the outer loop, i.e., the second loop.).

Regarding claim 5, Kawabata  discloses the elements of claim 2 discussed above. Kawabata also discloses: 
wherein the access pattern is a sequential access in which the first data elements contiguous to each other in the memory are sequentially accessed every loop iteration in the first loop process, or a stride access in which the first data elements aligned at a regular intervals in the memory are sequentially accessed every loop iteration in the first loop process (Kawabata discloses, at ¶ [0133], sequentially accessing elements of an array, i.e., table, stored in memory.), and 
wherein the processor is configured to insert the third instruction to the second loop process (Kawabata discloses, at ¶ [0133], inserting a prefetch instruction into the outer loop, i.e., the second loop.).

Regarding claim 12, Kawabata  discloses the elements of claim 1 discussed above. Kawabata also discloses: 
wherein the access pattern is a sequential access in which the first data elements contiguous to each other in the memory are sequentially accessed every loop iteration in the first loop process, or a stride access in which the first data elements aligned at a regular intervals in the memory are sequentially accessed every loop iteration in the first loop process (Kawabata discloses, at ¶ [0133], sequentially accessing elements of an array, i.e., table, stored in memory.), and 
wherein the processor is configured to insert the third instruction to the second loop process (Kawabata discloses, at ¶ [0133], inserting a prefetch instruction into the outer loop, i.e., the second loop.).

Regarding claim 13, Kawabata  discloses the elements of claim 1 discussed above. Kawabata also discloses: 
wherein the cache memory includes a second sector that stores the second data element transferred from the memory (Kawabata discloses, at ¶ [0133], the cache includes multiple lines, i.e., sectors, which store respective elements.).

Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 20020199178 by Hobbs discloses splitting loops into multiple loops and inserting prefetch instructions.
US 5950007 by Nishiyama discloses adding prefetch instructions to move data to cache for subsequent memory reference instructions, considering size of cache.
US 7383417 by Yasue discloses optimizing prefetch based on buffer space. 
US 8909866 By Kalamatianos discloses modifying prefetch destination based on fullness.
US 20140108740 by Rafacz discloses throttling prefetch based on fullness.
US 20080229071 by Shioya (Fujitsu) discloses modifying prefetch based on available memory capacity.
“Data Prefetch Mechanism” NPL by Vanderweil et al. discloses inserting prefetches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183